UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07831 FMI Funds, Inc. (Exact name of Registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: December 31, 2011 Item 1. Schedules of Investments. FMI Focus Fund SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 82.0%(a) COMMERCIAL SERVICES SECTOR - 8.6% Advertising/Marketing Services - 3.6% Interpublic Group of Companies, Inc. MDC Partners Inc. Miscellaneous Commercial Services - 3.9% Cardtronics, Inc.* Cintas Corp. Higher One Holdings Inc.* Personnel Services - 1.1% Manpower, Inc. CONSUMER DURABLES SECTOR - 2.2% Recreational Products - 2.2% Brunswick Corporation Winnebago Industries, Inc.* CONSUMER NON-DURABLES SECTOR - 3.2% Apparel/Footwear - 3.2% Crocs, Inc.* Liz Claiborne, Inc.* CONSUMER SERVICES SECTOR - 2.2% Hotels/Resorts/Cruiselines - 1.2% Royal Caribbean Cruises Ltd. Restaurants - 1.0% Texas Roadhouse, Inc. DISTRIBUTION SERVICES SECTOR - 6.1% Electronics Distributors - 3.3% Arrow Electronics, Inc.* ScanSource, Inc.* Medical Distributors - 1.6% Patterson Companies Inc. Wholesale Distributors - 1.2% Beacon Roofing Supply, Inc.* ELECTRONIC TECHNOLOGY SECTOR - 9.2% Aerospace & Defense - 3.6% BE Aerospace, Inc.* Hexcel Corp.* Computer Communications - 0.5% F5 Networks, Inc.* Computer Peripherals - 0.0% Avid Technology, Inc.* Electronic Components - 0.8% Cree, Inc.* Electronic Equipment/Instruments - 0.8% National Instruments Corporation Electronic Production Equipment - 1.5% Lam Research Corporation* MKS Instruments, Inc. Semiconductors - 1.2% Power Integrations, Inc. Telecommunications Equipment - 0.8% Ciena Corporation* ENERGY MINERALS SECTOR - 2.3% Coal - 0.8% Arch Coal, Inc. Oil & Gas Production - 1.5% Unit Corporation* Whiting Petroleum Corporation* FINANCE SECTOR - 7.6% Finance/Rental/Leasing - 1.7% Mobile Mini, Inc.* RSC Holdings, Inc.* Insurance Brokers/Services - 1.1% Arthur J. Gallagher & Co. Life/Health Insurance - 0.7% Reinsurance Group of America, Inc. Major Banks - 1.0% Comerica, Incorporated Regional Banks - 3.0% Associated Banc-Corp. BBCN Bancorp, Inc.* Columbia Banking System, Inc. First Midwest Bancorp, Inc. Sandy Spring Bancorp, Inc. Zions Bancorporation Savings Banks - 0.1% MB Financial, Inc. HEALTH SERVICES SECTOR - 6.7% Health Industry Services - 5.6% Covance Inc.* HealthSouth Corp.* MedAssets Inc.* PAREXEL International Corporation* Medical/Nursing Services - 1.1% VCA Antech, Inc.* HEALTH TECHNOLOGY SECTOR - 2.4% Biotechnology - 0.5% Meridian Bioscience, Inc. Medical Specialties - 1.9% Hologic, Inc.* INDUSTRIAL SERVICES SECTOR - 4.9% Contract Drilling - 1.3% Rowan Companies, Inc.* Engineering & Construction - 2.9% Chicago Bridge & Iron Co.N.V.NYS Foster Wheeler AG* Oilfield Services/Equipment - 0.7% Dresser-Rand Group, Inc.* NON-ENERGY MINERALS SECTOR - 0.3% Construction Materials - 0.3% Trex Company, Inc.* PROCESS INDUSTRIES SECTOR - 2.3% Chemicals: Major Diversified - 1.7% Celanese Corp. Solutia Inc.* Industrial Specialties - 0.6% Ferro Corporation* PRODUCER MANUFACTURING SECTOR - 12.9% Auto Parts: OEM - 1.0% Modine Manufacturing Company* Electrical Products - 2.9% Greatbatch, Inc.* Molex Inc. Cl A Industrial Conglomerates - 2.5% SPX Corporation Industrial Machinery - 1.5% Kennametal Inc. Regal-Beloit Corporation Metal Fabrication - 0.6% Dynamic Materials Corporation Miscellaneous Manufacturing - 1.5% Brady Corp. Crane Co. Trucks/Construction/Farm Machinery - 2.9% Astec Industries, Inc.* Columbus McKinnon Corp.* Douglas Dynamics, Inc. RETAIL TRADE SECTOR - 0.9% Specialty Stores - 0.9% Dick's Sporting Goods, Inc.* TECHNOLOGY SERVICES SECTOR - 7.4% Data Processing Services - 0.8% Fiserv, Inc.* Information Technology Services - 2.1% Sapient Corp. VeriFone Systems, Inc.* Internet Software/Services - 2.6% Akamai Technologies, Inc.* LogMeIn, Inc.* Packaged Software - 1.9% Aspen Technology, Inc.* Parametric Technology Corp.* TRANSPORTATION SECTOR - 2.8% Air Freight/Couriers - 2.2% Con-way Inc. UTI Worldwide, Inc. Trucking - 0.6% Werner Enterprises, Inc. Total common stocks (cost $367,990,131) SHORT-TERM INVESTMENTS - 18.0%(a) Variable Rate Demand Note - 18.0% $ U.S. Bank, N.A., 0.00% Total short-term investments (cost $90,062,956) Total investments - 100.0% (cost $458,053,087) Other assets, less liabilities - 0.0% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. NYS - New York Registered Shares The cost basis of investments for federal income tax purposes at December 31, 2011, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Variable Rate Demand Note Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31,2011. See the Schedule of Investments for investments detailed by industry classifications. FMI Large Cap Fund SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.0%(a) COMMERCIAL SERVICES SECTOR - 6.2% Advertising/Marketing Services - 3.5% Omnicom Group Inc. Miscellaneous Commercial Services - 2.7% Cintas Corp. CONSUMER NON-DURABLES SECTOR - 11.0% Beverages: Alcoholic - 3.3% Diageo PLC - SP-ADR Food: Major Diversified - 3.9% Nestlé S.A. - SP-ADR Household/Personal Care - 3.8% Kimberly-Clark Corp. CONSUMER SERVICES SECTOR - 3.6% Media Conglomerates - 3.6% Time Warner Inc. DISTRIBUTION SERVICES SECTOR - 8.3% Food Distributors - 4.8% Sysco Corp. Medical Distributors - 3.5% AmerisourceBergen Corp. ELECTRONIC TECHNOLOGY SECTOR - 3.4% Electronic Components - 3.4% TE Connectivity Limited ENERGY MINERALS SECTOR - 3.8% Oil & Gas Production - 3.8% Devon Energy Corporation FINANCE SECTOR - 16.3% Financial Conglomerates - 2.9% American Express Co. Insurance Brokers/Services - 2.6% Willis Group Holdings PLC Major Banks - 6.9% Bank of New York Mellon Corp. Comerica, Incorporated Property/Casualty Insurance - 3.9% Berkshire Hathaway Inc. - Cl B* HEALTH TECHNOLOGY SECTOR - 6.7% Medical Specialties - 3.0% Coviden PLC Pharmaceuticals: Major - 3.7% GlaxoSmithKline PLC - SP-ADR INDUSTRIAL SERVICES SECTOR - 2.1% Oilfield Services/Equipment - 2.1% Schlumberger Limited PROCESS INDUSTRIES SECTOR - 2.0% Chemicals: Agricultural - 2.0% Monsanto Co. PRODUCER MANUFACTURING SECTOR - 10.2% Industrial Conglomerates - 7.2% 3M Co. Ingersoll-Rand PLC Industrial Machinery - 3.0% Illinois Tool Works Inc. RETAIL TRADE SECTOR - 8.6% Discount Stores - 4.8% Wal-Mart Stores, Inc. Specialty Stores - 3.8% Staples, Inc. TECHNOLOGY SERVICES SECTOR - 9.5% Data Processing Services - 3.1% Automatic Data Processing, Inc. Information Technology Services - 3.6% Accenture PLC Packaged Software - 2.8% Microsoft Corporation TRANSPORTATION SECTOR - 4.3% Air Freight/Couriers - 4.3% United Parcel Service, Inc. - Cl B Total common stocks (cost $3,985,088,792) Total investments - 96.0% (cost $3,985,088,792) Cash and receivables, less liabilities - 4.0% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC - Public Limited Company SP-ADR - Sponsored American Depositary Receipt The cost basis of investments for federal income tax purposes at December 31, 2011, was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Level 3 - Total $ It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2011. See the Schedule of Investments for investments detailed by industry classifications. FMI International Fund SCHEDULE OF INVESTMENTS December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 89.7%(a) COMMERCIAL SERVICES SECTOR - 9.8% Miscellaneous Commercial Services - 5.8% SECOM Co., Ltd. (Japan) SGS S.A. (Switzerland) Personnel Services - 4.0% Adecco S.A. (Switzerland) CONSUMER DURABLES SECTOR - 3.4% Recreational Products - 3.4% SHIMANO Inc. (Japan) CONSUMER NON-DURABLES SECTOR - 12.0% Beverages: Alcoholic - 3.7% Diageo PLC (United Kingdom) Food: Major Diversified - 3.9% Nestlé S.A. (Switzerland) Household/Personal Care - 4.4% Henkel AG & Co. KGaA (Germany) CONSUMER SERVICES SECTOR - 4.8% Restaurants - 4.8% Compass Group PLC (United Kingdom) ELECTRONIC TECHNOLOGY SECTOR - 8.0% Aerospace & Defense - 4.3% Rolls-Royce Holdings PLC (United Kingdom)* Electronic Components - 3.7% TE Connectivity Limited (Switzerland) FINANCE SECTOR - 12.8% Financial Conglomerates - 4.8% Brookfield Asset Management Inc. (Canada)* Insurance Brokers/Services - 3.6% Willis Group Holdings PLC (Ireland) Property/Casualty Insurance - 4.4% Fairfax Financial Holdings Limited (Canada) HEALTH TECHNOLOGY SECTOR - 7.9% Medical Specialties - 3.7% Coviden PLC (Ireland) Pharmaceuticals: Major - 4.2% GlaxoSmithKline PLC (United Kingdom) INDUSTRIAL SERVICES SECTOR - 2.7% Oilfield Services/Equipment - 2.7% Schlumberger Limited (Netherlands) NON-ENERGY MINERALS SECTOR - 4.3% Construction Materials - 4.3% CRH PLC (Ireland) PROCESS INDUSTRIES SECTOR - 4.4% Chemicals: Agricultural - 2.3% Syngenta AG (Switzerland) Chemicals: Specialty - 2.1% Shin-Etsu Chemical Co., Ltd. (Japan) PRODUCER MANUFACTURING SECTOR - 10.0% Industrial Conglomerates - 2.1% Ingersoll-Rand PLC (Ireland) Industrial Machinery - 7.9% Schindler Holding AG (Switzerland) SMC Corporation (Japan) RETAIL TRADE SECTOR - 3.6% Food Retail - 3.6% Tesco PLC (United Kingdom) TECHNOLOGY SERVICES SECTOR - 4.1% Information Technology Services - 4.1% Accenture PLC (Ireland) TRANSPORTATION SECTOR - 1.9% Air Freight/Couriers - 1.9% TNT Express N.V. (Netherlands) Total common stocks (cost $15,453,634) Total investments - 89.7% (cost $15,453,634) Cash and receivables, less liabilities - 10.3% (a) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. PLC - Public Limited Company Schedule of Forward Currency Contracts Unrealized Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Appreciation Date Counterparty be Delivered December 31, 2011 be Received December 31, 2011 (Depreciation) 1/31/2012 U.S. Bank, N.A. 1,400,000 Canadian Dollar $ U.S. Dollar $ $ ) 1/31/2012 U.S. Bank, N.A. 2,300,000 Swiss Franc U.S. Dollar 1/31/2012 U.S. Bank, N.A. 900,000 Euro U.S. Dollar 1/31/2012 U.S. Bank, N.A. 2,415,000 British Pound U.S. Dollar 1/31/2012 U.S. Bank, N.A. 152,000,036 Japanese Yen U.S. Dollar $ $ $ The cost basis of investments for federal income tax purposes at December 31, 2011, was as follows+: Cost of investments $ Gross unrealized appreciation (excluding forward currency contracts) Gross unrealized depreciation (excluding forward currency contracts) ) Net unrealized appreciation (excluding forward currency contracts) $ ) +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. THE SCHEDULE OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2011, based on the inputs used to value them: Other Financial Valuation Inputs Investments in Securities Instruments^ Level 1 – Common Stocks $ Level 2 – Forward Currency Contracts Level 3 – Total $ $ ^Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at the unrealized appreciation/(depreciation) on the instrument. It is the Fund’s policy to recognize transfers between levels at the end of the quarterly reporting period.There were no transfers between levels during the period ended December 31, 2011. See the Schedule of Investments for investments detailed by industry classifications. Over the counter derivatives such as forward currency contracts may be valued using quantitative models.These models may use pricing curves based on market inputs including current exchange rates or indices.These curves are combined with volatility factors to value the overall positions.The market inputs are generally significant and can be corroborated with observable market data and therefore are classified in level 2. The Fund may enter into forward currency contracts in order to hedge its exposure to changes in foreign currency rates on its foreign portfolio holdings or to hedge certain purchase and sale commitments denominated in foreign currencies.A forward currency contract is a commitment to purchase or sell a foreign currency at a future date at a negotiated rate.These contracts are valued daily and the asset or liability therein represents unrealized gain or loss on the contracts as measured by the difference between the forward foreign exchange rates at the dates of entry into the contracts and the forward rates at the reporting date. These instruments involve market risk, credit risk, or both kinds of risks, in excess of the amount recognized on the Schedule of Forward Currency Contracts.Risks arise from the possible inability of counterparties to meet the terms of their contracts and from movement in currency and securities values and interest rates. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/ChiefFinancial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act(17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financialreporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)FMI Funds, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date January 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date January 30, 2012 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer Date January 30, 2012
